DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Preliminary Amendment filed August 28, 2020 is presented for examination. Claims 21-37 are pending. Claims 21, 30 and 34 are independent claims. Claims 1-20 are canceled. Claims 21-37 are added. This Office Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21, 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Hereinafter “Kim”) US Patent Application Publication No. 2013/0341651 in view of Lee et al. (Hereinafter “Lee”) US Patent Application Publication No. 2011/0242465.


light-emitting picture elements surrounded by a black matrix of non-light-emitting regions [black matrix pattern BM may bound respective display regions of corresponding pixels of sensing display panel 510 of fig. 2; 0057-0058; 0073; 0196]; and 
sensitive resistive sensor elements arranged in a sensor matrix and electrically connected by conductive film rows and columns [sensing electrode pattern SR1, SR2, SR3…SRM may include a plurality of unit patterns of fig. 1; 0059; 0062], wherein: 
said sensor matrix is located over said black matrix [driving lines TL and the sensing lines RL may be configured to overlap the black matrix pattern BM of fig. 4A-4C; 0099]; and said sensor elements and said conductive film rows and columns between said sensor elements are aligned at positions over said black matrix, such that said sensor elements do not occlude said light-emitting picture elements [CF (B< R, G, B) layer is overlapped BM, Fig. 5A-6E; 0080]. 
However, Kim does not explicitly teach that sensitive resistive sensor elements electrically connected by conductive film rows and columns although it has TFT, protecting layer 130, 0006]. 
Lee teaches that sensitive resistive sensor elements electrically connected by conductive film rows and columns [transparent substrate, ab; 0016-0017; sensing cells 130 are formed at least in the picture region 101, i.e., screen, on the over-coating layer 120 of fig. 2(b), 0040-0048].
It would have been obvious to one of ordinary skill in the art to add the features of Lee to the system of Kim as an essential means to protect display regions of corresponding pixels of sensing display panel.



Referring to claim 25, Kim and Lee teach the invention substantially as claimed, wherein said light-emitting picture elements are of a type selected from any one of the following: electrophoretic devices; liquid crystal devices; organic light emitting diode devices and micro light emitting diode devices [Kim, LCD, 0005]. 

Referring to claim 26, Kim and Lee teach the invention substantially as claimed, wherein each light-emitting picture element is configured to emit light of a particular color selected from a set of available colors [Kim, color filters, 0085-0086; 0108-0109].

Referring to claim 27, Kim and Lee teach the invention substantially as claimed, examples of said available colors are included in each of a plurality of unit cells within said black matrix [Kim, see CF: R, G, B are between BM of fig. 12-13]. 

Referring to claim 28, Kim and Lee teach the invention substantially as claimed, wherein each sensor element is associated with a plurality of said unit cells [Kim, sensing electrode pattern SR1, SR2, SR3…SRM may include a plurality of unit patterns of fig. 1; 0059; 0062]. 

Referring to claim 29, Kim and Lee teach the invention substantially as claimed, wherein said resistive sensor elements comprise: a first plurality of finger elements; a second plurality of finger elements, wherein said second plurality of finger elements are interdigitated with said first 

Referring to claim 31, Kim and Lee teach the invention substantially as claimed, further comprising the step of locating said sensor elements over said positions of said black-matrix {Kim, see CF: R, G, B are between BM of fig. 5A-5C]. 

Referring to claim 32, Kim and Lee teach the invention substantially as claimed, further comprising the step of placing a transparent sheet over said sensor matrix [Lee, ab; transparent substrate 10 and the conductive sensing cells 30 of fig. 1; 0029-0034]. 
Allowable Subject Matter
Claims 34-37 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually said sensor matrix has a first integer number lower than a second integer number of said light-emitting picture elements as set forth in independent claim 34.
	Dependent claims 35-37 being further limiting to the independent claim 37 are also allowed.

Claims 22-24, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 22, the feature of said light-emitting picture elements within said black matrix have a first integer number; said sensor matrix has a second integer number; and said second integer number is lower than said first integer number, taken together with other limitations of claim 1 do not disclosed in the prior art of record.

Referring to claim 33, the feature of arranging said light-emitting picture elements to have a first integer number, and arranging said sensor matrix to have a second integer number, wherein said second integer number is lower than said first integer number, taken together with other limitations of claim 1 do not disclosed in the prior art of record.

Claims 23, 24 are further limiting to claim 22 are also objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THUY N PARDO/Primary Examiner, Art Unit 2691